Exhibit 10.8

 
Notice of Grant of U.K. Approved Stock Options
and Award Agreement
SVB FINANCIAL GROUP
ID:  94-2875288
3003 Tasman Drive
Santa Clara, CA 95054
 
Grant Agreement:
Participant Name:        ###PARTICIPANT_NAME###
 Grant Name: ###GRANT_NAME### 
Employee Number:        ###EMPLOYEE_NUMBER###
 Issue Date/Date of Grant: ###ISSUE_DATE###


Total Nonqualified Stock Options:       Total ###DICTIONARY_AWARD_NAME###:
###TOTAL_AWARDS###
Expiry/Expiration Date: ###EMPLOYEE_GRANT_EXPIRY_DATE###
 Plan: UK Sub-Plan of the 2006 Equity Incentive Plan


 Grant/Option Price: ###GRANT_PRICE### ###GRANT_PRICE_REM_START###
###GRANT_PRICE_REM_END### 
 ###EMPLOYEE_GRANT_VEST_SCHEDULE_TABLE### 
###EMPLOYEE_GRANT_NUMBER###



Effective on the Date of Grant listed above, you have been granted a
Nonqualified Stock Option (which is a UK-Approved Stock Option for UK tax
purposes) to buy Shares of SVB Financial Group (the “Company”) stock at the
Option Price listed in the Grant Agreement above (the “Option”). Shares in each
period will become fully vested on the dates shown in the Vesting Schedule,
subject to you continuing to be a Service Provider through each such date.
Notwithstanding the foregoing, if your status as a Service Provider terminates
as a result of your death or Disability, then 100% of the Shares subject to the
Option will fully vest.


The terms of this UK-Approved Stock Option, including any restrictions on the
Shares under this UK-Approved Stock Option, the circumstances under which this
UK-Approved Stock Option will lapse or be cancelled (in whole or in part), any
conditions to which the exercise of this UK-Approved Stock Option is subject (in
whole or in part) and any mechanism for varying the terms of this UK-Approved
Stock Option, are set out in the UK-Approved Stock Option Award Agreement and
the rules of the UK Sub-Plan of the 2006 Equity Incentive Plan. The rules of the
UK Sub-Plan of the 2006 Equity Incentive Plan and the rules of the SVB Financial
Group 2006 Equity Incentive Plan can be accessed on the Company’s intranet (The
Source).


The Option and any Shares acquired in connection with the exercise of the Option
will be subject to the terms and conditions of any clawback policy adopted by
the Company in effect at the time of grant of the Option as amended from time to
time as required by law or any regulatory body, or any other clawback policy
adopted by the Company from time to time as may be required by law or any
regulatory body, which will survive your termination as a Service Provider.












 

-1-

--------------------------------------------------------------------------------



By your acceptance and the Company’s signature below, you and the Company agree
that this Option is granted under and governed by the terms and conditions of
the Company’s 2006 Equity Incentive Plan, the UK Sub-Plan of the Company's 2006
Equity Incentive Plan and this UK-Approved Stock Option Award Agreement, all of
which are attached and made a part of this document.

 
 ###HR_SIGNATURE###
 
 
SVB Financial Group
 
Date
 
 
 
 
 
 
Participant Name
 
Date


-2-

--------------------------------------------------------------------------------



SVB FINANCIAL GROUP
 
UK-APPROVED STOCK OPTION AWARD AGREEMENT
 
 
                SVB Financial Group (the “Company”), pursuant to its 2006 Equity
Incentive Plan (the “US Plan”), its U.K. Sub-Plan of the 2006 Equity Incentive
Plan (the “UK Sub-Plan”, and collectively with the US Plan, the “Plan”) and this
UK-Approved Stock Option Award Agreement (the “Award Agreement”) has granted to
Participant an Option to purchase shares of the Common Stock of the Company
(“Shares”).  This Option is not intended to qualify as an “incentive stock
option” within the meaning of Section 422 of the U.S. Internal Revenue Code of
1986, as amended (the “Code”).
 
               Defined terms not explicitly defined in this Award Agreement
shall have the same definitions as in the Plan or in the Notice of Grant of
Stock Options (“Notice of Grant”), to which this Award Agreement is attached.
 
                The details of your Option are as follows:
 
1.             TOTAL NUMBER OF SHARES SUBJECT TO THIS OPTION.  The total number
of Shares subject to this Option is set forth in the Notice of Grant.
 
2.             VESTING.  Subject to the limitations contained herein, the Option
will vest (become exercisable) as set forth in the Notice of Grant until either
(i) you cease to be a Service Provider for any reason, or (ii) this Option
becomes fully vested. Notwithstanding the foregoing, if your status as a Service
Provider terminates as a result of your death or Disability, then 100% of the
Shares subject to the Option will fully vest. In the event of your termination
as a Service Provider (regardless of the reason for such termination and whether
or not later to be found invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), (i) your right to vest in this Option under the Plan, if any, and (ii)
the period (if any) during which you may exercise this Option shall be measured
by the date upon which your employment with your employer (the “Employer”) and
any notice period has ended. For the avoidance of doubt, employment shall
include any contractual notice period or period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where you are employed
or the other terms of your employment agreement, if any. The Committee shall
have the exclusive discretion to determine when you are no longer employed for
purposes of the Option.
 
3.             OPTION PRICE AND METHOD OF PAYMENT.
 
(a)           Option Price.  The Option Price per Share is the price set forth
in the Notice of Grant, such price being not less than one hundred percent
(100%) of the Fair Market Value of the Common Stock on the Date of Grant of this
Option.
 
(b)           Method of Payment.  Payment of the Option Price per Share is due
in full upon exercise of all or any part of each installment which has accrued
to you.  You may elect, to the extent permitted by Applicable Laws, to make
payment of the Option Price under one of the following alternatives:
 
(i)            Payment of the Option Price per Share in cash (including check)
at the time of exercise;
 



-3-

--------------------------------------------------------------------------------





(ii)             Consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan; or    
 
(iii)         Payment by a combination of the methods of payment permitted by
Section 3(b)(i) and (ii) above.
 
4.             WHOLE SHARES.  This Option may only be exercised for whole
Shares.
 
5.             SECURITIES LAW COMPLIANCE.  Notwithstanding anything to the
contrary in the Plan or this Award Agreement, unless there is an available
exemption from any registration, qualification or other legal requirement
applicable to the Shares, the Company shall not be required to deliver any
Shares issuable upon exercise of the Option prior to the completion of any
registration or qualification of the Shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
the U.S. Securities and Exchange Commission (“SEC”) or of any other governmental
regulatory body, or prior to obtaining any approval or other clearance from any
local, state, federal or foreign governmental agency, which registration,
qualification or approval the Company shall, in its absolute discretion, deem
necessary or advisable. You understand that the Company is under no obligation
to register or qualify the Shares with the SEC or any state or foreign
securities commission or to seek approval or clearance from any governmental
authority for the issuance or sale of the shares. Further, you agree that,
subject to the rules of the UK Sub-Plan, the Company shall have unilateral
authority to amend the Plan without your consent to the extent necessary to
comply with securities or other laws applicable to issuance of shares.
 
6.             TERM.  The term of this Option commences on the Date of Grant and
expires on the Expiration Date, unless this Option expires sooner as set forth
below or in the Plan.  In no event may this Option be exercised on or after the
Expiration Date.  This Option shall terminate prior to the Expiration Date as
follows:  three (3) months after your termination as a Service Provider unless
one of the following circumstances exists:
 
(a)           Your termination as a Service Provider is due to your Disability. 
This Option will then expire on the earlier of the Expiration Date set forth
above or twelve (12) months following such termination.


(b)           Your termination as a Service Provider is due to your death.  This
Option will then expire on the earlier of the Expiration Date set forth above or
twelve (12) months after your death.


(c)           Your termination as a Service Provider is due to Cause (as defined
in the Plan).  This Option will then expire on the date of such termination.


(d)           If during any part of such three (3)-month period you may not
exercise your Option solely because of the condition set forth in Section 5
above, then your Option will not expire until the earlier of the Expiration Date
set forth above or until this Option shall have been exercisable for an
aggregate period of three (3) months after your termination as a Service
Provider.


(e)           If your exercise of the Option within three (3) months after your
termination as a Service Provider of the Company or of an Affiliate would result
in liability under Section 16(b) of the Securities Exchange Act of 1934, then
your Option will expire on the earlier of (i) the Expiration Date set forth
above, or (ii) the tenth (10th) day after the last date upon which exercise
would result in such liability.
 

-4-

--------------------------------------------------------------------------------



                However, this Option may be exercised following your termination
as a Service Provider only as to that number of Shares as to which it was
exercisable on the date of termination under the provisions of Section 2 of this
Award Agreement.
 
7.             EXERCISE.
 
(a)           This Option is exercisable by (i) delivery of an exercise notice,
in the form and manner determined by the Administrator, or (ii) following an
electronic or other exercise procedure prescribed by the Administrator, which in
either case shall state the election to exercise the Option, the number of
Shares in respect of which the Option is being exercised, and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. Participant shall provide payment of any applicable
Tax-Related Items (as defined in Section 10, herein) arising in connection with
such exercise. This Option shall be deemed to be exercised upon receipt by the
Company of a fully executed exercise notice or completion of such exercise
procedure, as the Administrator may determine in its sole discretion,
accompanied by any applicable Tax-Related Items (as defined in Section 10,
herein).
 
(b)           By exercising this Option you agree that, as a precondition to the
completion of any exercise, you must satisfy the Tax-Related Items in accordance
with Section 10, herein.


 8.             TRANSFERABILITY.


(a)           This Option is not transferable, and is exercisable during your
life only by you.
 
(b)           The terms of this Award Agreement (including, without limitation,
Section 6(b) relating to termination as a result of death) shall apply to your
executors and administrators including the right to agree to any amendment of
the applicable Award Agreement.


(d)           An Option shall be exercised only by you (or your attorney in fact
or guardian) or, in the case of your death, by your executor or administrator,
and no Shares shall be issued by the Company unless the exercise of an Option is
accompanied by sufficient payment, as determined by the Company, to meet the
Tax-Related Items (as defined in Section 10, herein) on such exercise or by
other arrangements satisfactory to the Committee to provide such payment.
 
9.    ACKNOWLEDGMENTS. You acknowledge and agree to the following:
•
the Plan is discretionary in nature and the Administrator may amend, suspend, or
terminate it at any time;

•
the grant of this Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of the options even if options have been granted in the past;

•
all determinations with respect to future Option or other grants, if any,
including but not limited to, the times when the Option shall be granted or when
the Option shall vest, will be at the sole discretion of the Administrator;

•
your participation in the Plan is voluntary;


-5-

--------------------------------------------------------------------------------



•
this Option and any Shares acquired under the Plan and the income and value of
same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

•
this Option and the Shares subject to this Option and the income and value of
the same, are not part of normal or expected compensation or salary for any
purpose;

•
the future value of the Shares is unknown, indeterminable, and cannot be
predicted with certainty;

•
if the underlying Shares do not increase in value, this Option will have no
value;

•
if you exercise this Option and acquire Shares, the value of such Shares may
increase or decrease in value, even below the Option Price;

•
neither the Plan nor the Option shall be construed to create a right to
employment or be interpreted as forming an employment or service contract with
the Company, your Employer (the “Employer) or any Affiliate, and shall not
interfere with the ability of the Company, the Employer or any Affiliate, as
applicable, to terminate your status as a Service Provider (if any);

•
this Option and any Shares acquired in connection with the exercise of the
Option will be subject to the terms and conditions of any clawback policy
adopted by the Company in effect at the time of grant of the Option as amended
from time to time as required by law or any regulatory body, or any other
clawback policy adopted by the Company from time to time as may be required by
law or any regulatory body, which will survive your termination as a Service
Provider;

•
no claim or entitlement to compensation or damages shall arise from forfeiture
of this Option resulting from the termination of your status as a Service
Provider (for any reason whatsoever, whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), and in consideration of the grant
of this Option to which you are otherwise not entitled, you irrevocably agree
never to institute any claim against the Company, any of its Affiliates or the
Employer;

•
nothing herein contained shall affect your right to participate in and receive
benefits under and in accordance with the then current provisions of any
pension, insurance or other welfare plan or program of the Company or any
Affiliate;

•
unless otherwise provided in the Plan or by the Company in its discretion, this
Option and the benefits evidenced by this Award Agreement do not create any
entitlement to have this Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares of the Company;
and

•
you acknowledge and agree that neither the Company, the Employer nor any
Affiliate shall be liable for any foreign exchange rate fluctuation between your
local currency and the United


-6-

--------------------------------------------------------------------------------



States Dollar that may affect the value of this Option or of any amounts due to
you pursuant to the exercise of this Option or the subsequent sale of any Shares
acquired upon exercise.
10.    WITHHOLDING OF TAXES. The Company or one of its Affiliates shall assess
tax and social insurance liability and requirements in connection with your
participation in the Plan, including, without limitation, income tax, social
insurance, payroll tax, fringe benefit tax, payment of account or other tax
related items associated with the grant or exercise of the Option or sale of the
underlying Shares and legally applicable to you (the “Tax-Related Items”). These
requirements may change from time to time as laws or interpretations change.
Regardless of the actions of the Company or if different, your Employer in this
regard, you hereby acknowledge and agree that the Tax-Related Items liability
shall be your responsibility and liability.
You acknowledge that the Company’s obligation to issue Shares in connection with
the Option shall be subject to satisfaction of the Tax-Related Items liability.
By your acceptance of the Option, you authorize the Company or any brokerage
firm determined acceptable to the Company to sell on your behalf a whole number
of Shares from those Shares issued to you as the Company determines to be
sufficient to satisfy the obligation for Tax-Related Items if you do not provide
the Company with sufficient funds to satisfy the Tax-Related Items when you give
notice to exercise this Option. Alternatively, or in addition thereto, if you
have not provided the Company with sufficient funds to satisfy the Tax Related
Items, the Company or the Employer may satisfy the Tax-Related Items withholding
liability by deduction from your wages or other cash compensation paid to you by
the Company or the Employer. Finally, you agree to pay the Company or the
Employer any Tax-Related Items withholding liability that cannot be satisfied by
deduction from your wages or other cash compensation paid to you by the Company
or the Employer or sale of the Shares acquired under the Plan.
If payment or withholding of Tax-Related Items is not made within ninety (90)
days of the end of the U.K. tax year in which the event giving rise to the
Tax-Related Items occurs or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the
amount of any uncollected UK income tax shall constitute a loan owed by you to
the Employer, effective as of the Due Date. You agree that the loan will bear
interest at the then-current official rate of Her Majesty’s Revenue & Customs
(“HMRC”), it will be immediately due and repayable, and the Company or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 10 of the Award Agreement.
Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you shall not
be eligible for a loan from the Company to cover the UK income tax due. In the
event that you are a director or executive officer and any such Tax-Related
Items are not collected from or paid by you by the Due Date, the amount of any
uncollected income tax may constitute a benefit to you on which additional
income tax and National Insurance Contributions (“NICs”) may be payable. You
will be responsible for reporting and paying any income tax due on this
additional benefit directly to HMRC under the self-assessment regime and for
reimbursing the Company or the Employer (as applicable) for the value of any
employee NICs due on this additional benefit which may be collected from you by
the Company or the Employer by any of the means referred to in Section 10 of the
Award Agreement.
11.    [RESERVED.]
12.    AUTHORIZATION TO RELEASE AND TRANSFER NECESSARY PERSONAL INFORMATION. You
hereby explicitly and unambiguously consent to the collection, use and transfer,
in electronic or other form, of your personal data as described in this Award
Agreement and any other Option grant materials by and among, as applicable, the
Employer, the Company and its Affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

-7-

--------------------------------------------------------------------------------



You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in your favor ("Data"), for the exclusive purpose of implementing,
administering and managing the Plan.
You understand that Data will be transferred to a stock plan service provider
selected by the Company to assist the Company with the implementation,
administration and management of the Plan. You understand that the recipients of
the Data may be located in the United States or elsewhere, including outside the
EEA, and that the recipient’s country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that if you reside outside the United States, you may request a list with the
names and addresses of any potential recipients of the Data by contacting your
local human resources representative. You authorize the Company and any other
possible recipients which may assist the Company (presently or in the future)
with implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purposes
of implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States, you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your status as a Service Provider with the Employer will
not be adversely affected; the only consequence of refusing or withdrawing your
consent is that the Company would not be able to grant you options or other
equity awards or administer or maintain such awards. Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.
13.    COMPLIANCE WITH APPLICABLE LAWS. The vesting and exercise of the Option
under the Plan and the issuance, transfer, assignment, sale, or other dealings
of the Shares shall be subject to compliance by the Company (or any Affiliate)
and you with all Applicable Laws.
14.    ELECTRONIC DELIVERY. The Company may, in its sole discretion, decide to
deliver any documents related to the Option awarded under the Plan or future
Options that may be awarded under the Plan by electronic means or request your
consent to participate in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company. Electronic execution
of this Award Agreement and/or other documents shall have the same binding
effect as a written or hard copy signature and accordingly, shall bind you and
the Company to all of the terms and conditions set forth in the Plan, this Award
Agreement and/or such other documents.
15.    NOTICES.  Any notices provided for in this Option or the Plan shall be
given in writing and shall be deemed effectively given upon receipt or, in the
case of notices delivered by the Company to you, five (5) days after deposit in
the United States mail, postage prepaid, addressed to you at the address
specified below or at such other address as you hereafter designate by written
notice to the Company.

-8-

--------------------------------------------------------------------------------



16.    GOVERNING PLAN DOCUMENT.  This Option is subject to all the provisions of
the Plan, a copy of which is attached hereto and its provisions are hereby made
a part of this Option, and is further subject to all interpretations,
amendments, rules and regulations which may from time to time be promulgated and
adopted pursuant to the Plan.  In the event of any conflict between the
provisions of this Option and those of the Plan, the provisions of the Plan
shall control.
17.    NO ADVICE REGARDING GRANT. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.
18.    AGREEMENT SEVERABLE. In the event that any provision in this Award
Agreement will be held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Award Agreement.
19.    LANGUAGE. If you have received this Award Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
20.    GOVERNING LAW. This Award Agreement will be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Option or
this Award Agreement, the parties hereby submit to and consent to the
jurisdiction of the State of California, and agree that such litigation shall be
conducted in the courts of Santa Clara County, California, or the federal courts
for the United States for the Northern District of California, and no other
courts, where this Option is made and/or to be performed.
21.    INSIDER TRADING/MARKET ABUSE RESTRICTIONS. You may be subject to insider
trading restrictions and/or market abuse laws, which may affect your ability to
acquire or sell Shares or rights to Shares (e.g., the Options) under the Plan
during such times as you are considered to have “inside information” regarding
the Company (as defined by the laws in your country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. You are
responsible for ensuring compliance with any applicable restrictions and should
consult your personal legal advisor on this matter.    


22.    WAIVER. You acknowledge that a waiver by the Company of breach of any
provision of this Award Agreement shall not operate or be construed as a waiver
of any other provision of this Award Agreement, or of any subsequent breach by
you or any other participant.

-9-

--------------------------------------------------------------------------------



 Notice of Exercise
 
SVB Financial Group
Attn:  Stock Administration
80 E Rio Salado Parkway Suite 600
Tempe, AZ 85281


I, ____________________, elect to exercise the following SVB Financial Group
stock option(s):
Grant
 
Grant
 
Type of
 
Number of Shares
 
Exercise Price
 
Aggregate
Number:
 
Date:
 
Option:
 
to be Exercised:
 
Per Share:
 
Exercise Price:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NQ (UK-Approved)
 
 
 
$
 
$
 
 
 
 
NQ (UK-Approved)
 
 
 
 
 
 
 
 
 
 
NQ (UK-Approved)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
$

 
TYPE OF EXERCISE:
o CASH(1)
 
o   CASHLESS    (Sale of underlying shares of option to pay exercise price)
 
 
 
 
o Sell shares
o Sell all shares listed above
 
 
 
 
 
 
 
 

 BROKER INFORMATION (if applicable):
Firm:
 
 
DTC #
 
 
Account #
 
Contact Person:
 
 
Phone:
 
 
Fax:
 

 
o    I authorize my broker to pay SVB Financial Group the aggregate exercise
price.  For non-qualified (NQ)/U.K. Approved Options exercised in non-qualifying
circumstances, I also authorize my broker to pay Silicon Valley Bank for the
applicable taxes owed.
 
DELIVERY INSTRUCTIONS:
            o  Mail certificate to my home address.                          o 
Deliver electronically to my Broker.
 
I will (i) provide any additional documents you require pursuant to the terms of
the Award Agreement, (ii) pay any withholding taxes resulting from exercise of a
NQ stock option. 
 
 
 
Very truly yours,
 
 
 
 
SS#:
 
 
 
 
 
 
Signed
Telephone:
 
 
 
 
 
 
Address
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 

 

 
(1)  The Effective Date of cash exercises is the day cash is received by Stock
Administration, unless otherwise notified by Stock Administration as a result of
insider trading restrictions.  If delivery is made by US Mail (or overnight
courier) the Effective Date is the postmark date (or pick-up date). 

-10-